Title: John Adams to Abigail Adams, 27 November 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Novr. 27. 1778

Mr. Brown is here, and I cannot miss the Opportunity by him, to write you a Line.
I know not how often you receive Letters from me, so many are taken, or sunk: but I write as often as I can.
I have received some Letters from you, which will occasion your Name to be classed with Mrs. McCaulay and Madame Dacier for ought I know. Johnny is very well. Stevens had a fall Yesterday which hurt him a little: but not very badly. He is in a good Way this Morning. The Things inclosed which were a present to me you will do as you please with.
Europe is the dullest Place in the World. No News but the Lyes, which the Emmissaries of England are making and spreading, in every Part. We get no News from Congress or any Part of America.
By some Hints in some Letters which I have heard of I expect that the first Vessells will bring us News of some new Regulations of Congress, concerning foreign Affairs.—It is said that Congress have determined to have but one Commissioner at this Court. If this is true, as I suppose it is as it comes from Mr. Deane, I am uncertain what is to be done with me. It is said that I am to be sent to some other Court, and that the Dr. is to be here alone. If this should be the Case, I shall be puzzled what to do.
The Motives of Congress are very good to save Expences, but this Motive will not have its Effect, if I am to be maintained here, in Idleness, or sent upon my Travells to other Countries, where I shall not be received, which would be the most painfull situation imaginable to me. In this Case I should be at a Loss, whether to return home immediately or wait untill I could write to Congress and obtain Leave.—Some of my friends here are of opinion that I ought not to return without Leave. I would not take any step that should give any just Cause of offence, to Congress or the People. But I cannot eat Pensions and Sinecures, they would stick in my Throat.
I wish some honest Vessell would arrive and remove my Doubts.
